Exhibit 99.1 Contact:Mexican Restaurants, Inc. Andrew J. Dennard (713) 943-7574 Mexican Restaurants, Inc. Announces 2009 Third Quarter Operating Results (NASDAQ: CASA) Houston, Texas (November 9, 2009)For the 2009 third quarter of Mexican Restaurants, Inc. (the “Company”) ended September 27, 2009, the Company reported a net loss of $232,614 or $0.07 per diluted share, compared with a net loss of $504,559 or $0.15 per diluted share for the third quarter of fiscal year 2008.For the 39-week period ended September 27, 2009, the Company reported a net loss of $260,697 or $0.08 per diluted share, compared with a net loss of $69,983 or $0.02 per diluted share for the 39-week period of fiscal year Our revenues for the third quarter of fiscal year 2009 decreased $381,636 or 2.2% to $17.3 million compared with $17.7 million for the same quarter in fiscal year 2008.Restaurant sales for third quarter 2009 decreased by $354,895 or 2.0% to $17.1 million compared with $17.4 million for the third quarter of 2008.Franchised-owned restaurant sales, as reported by franchisees, decreased approximately 3.4% over the same quarter in fiscal 2008.The decrease in restaurant revenues primarily reflects a decrease in same-store sales, partially offset by new restaurant revenues and revenues of restaurants that were temporarily closed last year due to Hurricanes
